Name: Council Regulation (EC) No 3642/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and Romania of the other part
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  trade policy;  agricultural activity;  European construction
 Date Published: nan

 31 . 12. 93 Official Journal of the European Communities No L 333/17 COUNCIL REGULATION (EC) No 3642/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and Romania of the other part within Annex II to the Treaty and subject in the frame ­ work of the common market organization to a system of levies and concerning products falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 shall be adopted in accordance with the procedure provided for in Article 26 of Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), or in the corresponding provisions of other Regulations establishing a common organization of the agricultural markets. Where the appli ­ cation of the Agreement calls for close cooperation with Romania, the Commission may take any measures neces ­ sary to ensure such cooperation . THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania of the other part (hereinafter referred to as 'the Agreement') was signed in Brussels on 1 February 1993, and entered into force on 1 May 1993 ('); Whereas it is necessary to lay down the procedures for applying certain provisions of the Agreement concerning agricultural products, HAS ADOPTED THIS REGULATION : Article 1 Provisions for the application of Article 15 (2) and (4) of the Agreement concerning agricultural products falling Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1993. For the Council The President W. CLAES (2) OJ No L 1481 , 28 . 6. 1968 , p. 13 ; Regulation as last amended by Regulation (EEC) No 2071 /92 (OJ No L 215, 30. 7 . 1992, p. 64).(') OJ No L 81 , 2. 4. 1993, p. 1 .